Exhibit 10.6

[EXECUTION COPY]

ESOP PURCHASE AGREEMENT

THIS ESOP PURCHASE AGREEMENT (“Agreement”) is made this 1st day of April, 2007,
between TRIBUNE COMPANY (the “Company”) and GREATBANC TRUST COMPANY, not in its
individual or corporate capacity, but solely as trustee (the “Trustee”) of the
TRIBUNE EMPLOYEE STOCK OWNERSHIP TRUST (“Purchaser” or the “Trust”), a separate
trust created under the Tribune Employee Stock Ownership Plan (the “ESOP”).

RECITALS:

WHEREAS, concurrently herewith, the Company has executed a merger agreement with
the ESOP (the “Merger Agreement”) pursuant to which a corporation formed by the
ESOP (the “Initial ESOP Entity”) will be merged with and into the Company (the
“Merger”), with the Company being the surviving entity (the “Surviving
Corporation”);

WHEREAS, concurrently herewith, the Company, EGI-TRB, L.L.C., a Delaware limited
liability company, and the Trustee, on behalf of the ESOP, have entered into
that certain Investor Rights Agreement pursuant to which the parties thereto
will have certain rights and obligations regarding the Surviving Corporation
following the Merger;

WHEREAS, concurrently with execution of the Merger Agreement and subject to the
terms and conditions of this Agreement, the Company desires to sell, and
Purchaser desires to purchase, shares (the “Shares”) of the Company’s common
stock, par value $.01 per share (“Common Stock”), having an aggregate purchase
price of $250,000,000 (with the meaning of the word “Shares” including both the
shares of the Company to be acquired as of the date of this Agreement and any
such shares into which the Shares may be converted as a result of the Merger or
other similar transaction);

WHEREAS, pursuant to the Merger Agreement, the Company will launch a tender
offer at a purchase price of $34.00 per share for a maximum number of shares
calculated to provide a return of capital to shareholders of $17.50 per share
(the “Stock Repurchase”);

WHEREAS, the ESOP wishes to acquire the Shares for its account and for the
purpose of investment and not with a view of distribution or resale thereof and,
accordingly, will not tender any of the Shares into the Stock Repurchase; and

WHEREAS, to induce Purchaser to purchase the Shares, the Company wishes to make
(i) various representations and warranties and (ii) certain covenants for the
benefit of Purchaser.

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements,
covenants, and undertakings contained herein, and subject to and the terms and
conditions herein set forth below, the parties to this Agreement hereby agree as
follows:


--------------------------------------------------------------------------------


 

SECTION
1.                                                                               
PURCHASE OF SHARES

Subject to the terms and conditions of this Agreement, at the Closing (as
defined in Section 3 hereof), the Company will transfer to Purchaser, and
Purchaser will purchase the Shares.

SECTION
2.                                                                               
PURCHASE PRICE AND PAYMENT

In full consideration of the Company’s transfer and delivery to Purchaser of the
Shares at the Closing, Purchaser shall pay to the Company an aggregate purchase
price for the Shares of Two Hundred Fifty Million Dollars ($250,000,000.00) (the
“Purchase Price”).  Such payment of the Purchase Price shall be subject to the
terms and conditions of this Agreement.  The Purchase Price shall be payable by
the Trust’s delivery at the “Closing” (as defined in Section 3 below) of a
promissory note dated as of the “Closing Date” (as defined in Section 3 below)
and payable to the Company (the “ESOP Note” (a copy of which is attached to
Schedule 1)), with (i) such note having those payment and other terms referenced
in the ESOP Note and more fully described in an “ESOP Loan Agreement” of even
date to which the Trust and the Company are parties (copy of which is attached
to Schedule 2)), (ii) the extension of credit made under the ESOP Note and the
ESOP Loan Agreement being referred to herein as the “ESOP Loan,” and (iii) the
extension of credit made under the ESOP Note and the ESOP Loan Agreement being
secured by a pledge of the Shares pursuant to the terms of an “ESOP Pledge
Agreement” of even date by and between the Company and the Trust (a copy of
which is attached to Schedule 3).  The number of Shares purchased hereunder
shall be determined by dividing the Purchase Price by the lower of (A) the
average of the last reported sales prices on each of the last twenty trading
days ending on the trading date next preceding the Closing Date for a share of
the Company’s Common Stock on the New York Stock Exchange, (B) the last reported
sales price for such a share of Common Stock on the New York Stock Exchange on
the trading date next preceding the Closing Date, or (C) $28.00.

SECTION
3.                                                                               
CLOSING

(a)           Time and Place.  The closing (“Closing”) of the purchase of the
Shares shall be held at a location mutually agreed upon by the Trustee and the
Company on the date hereof.  The date of the Closing is referred to herein as
the “Closing Date.”

(b)           Deliveries.  On the Closing Date the Trustee and the Company shall
make the deliveries described in Section 8 below.

SECTION
4.                                                                               
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Purchaser as follows:

(a)           Corporate Existence and Authority.  The Company (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware; (ii) has all requisite corporate power to execute,
deliver and perform this Agreement; and (iii) has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement.

2


--------------------------------------------------------------------------------


 

(b)           Trustee Appointment.  The Company has taken all necessary
corporate action to appoint GreatBanc Trust Company as trustee of the Trust.

(c)           No Conflict.  The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated hereby will not, violate,
conflict with or constitute a default under (i) the Company’s Certificate of
Incorporation or By-Laws, (ii) any material agreement, indenture or other
instrument to which the Company is a party or by which the Company or its assets
may be bound or subject, or (iii) any law, regulation, order, arbitration award,
judgment or decree applicable to the Company.

(d)           Validity.  This Agreement has been duly executed and delivered by
the Company and is a valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except as the enforceability
thereof may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting the enforcement of
creditors’ rights generally, or by general equitable principles.

(e)           The Shares.  The Shares have the rights, preferences and
qualifications set forth in the Company’s Certificate of Incorporation, have
been duly authorized and, when issued and delivered against payment therefor as
provided in Section 2 hereof, will be duly and validly issued and will
constitute fully-paid and nonassessable shares of Common Stock of the Company. 
The Company will convey to the Purchaser, on the date of Closing, good and valid
title to the Shares free and clear of any liens, claims, security interests and
encumbrances, except for (i) beneficial interests accruing to ESOP participants
and their beneficiaries and (ii) any liens, claims, security interests and
encumbrances, created or imposed by the Purchaser.

(f)            ESOP Matters.  The ESOP and the Trust have been duly authorized,
organized and established by all necessary corporate action on the part of the
Company.  The ESOP is a legal and valid employee stock ownership plan within the
meaning of Section 4975(e)(7) of the Internal Revenue Code of 1986, as amended
(the “Code”), is qualified under Section 401(a) of the Code, and the Trust is
exempt from taxation under Section 501(a) of the Code, subject to the receipt of
a favorable determination letter from the Internal Revenue Service (the “IRS”).

SECTION
5.                                                                               
REPRESENTATIONS AND WARRANTIES OF THE TRUSTEE.

The Trustee represents and warrants to the Company as follows:

(a)           Trustee Existence and Authority.  The Trustee is a trust company
organized, validly existing, and in good standing under the laws of the State of
Illinois.  The Trustee has all requisite power and authority to act as Trustee
and exercise trust powers, including without limitation, the trust powers
provided in and contemplated under the Trust.  Further, the Trustee, on behalf
of the Trust, has full power and authority under the Trust to execute and
deliver this Agreement and to consummate the transactions contemplated hereby. 
This Agreement has been duly authorized, executed and delivered by the Trustee
on behalf of the Trust.

(b)           No Conflict.  The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated hereby will not, violate,
conflict with or constitute a default under (i) the terms of the Trust, (ii) any
agreement, indenture or other

3


--------------------------------------------------------------------------------


 

instrument to which the Trust is a party or by which the Trust or its assets may
be bound or subject, or (iii) any law, regulation, order, arbitration award,
judgment or decree applicable to the Trust.

(c)           Validity.  The Trustee has signed this Agreement as its own free
act, and this Agreement constitutes the legal, valid and binding obligation of
the Trustee and the Trust and is enforceable in accordance with its provisions,
except to the extent limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws affecting
creditors’ rights generally, or by general equitable principles.  The execution,
delivery and performance of this Agreement by the Trustee, on behalf of the
Trust, and the consummation of the transactions contemplated herein do not and
will not require the Trustee to obtain the consent or approval of, or make any
filing with, any person or public authority.

(d)           Investment.  The Shares are being acquired by the Trustee for
investment, and not for, with the view to, or in connection with the resale or
distribution thereof in violation of Federal securities laws or any applicable
state securities laws.  The Trustee has no present intention to sell,
hypothecate, distribute or otherwise transfer any of the Shares or any interest
therein, except pursuant to the terms of the Trust.

(e)           No Commissions.  The Trustee has not incurred any obligation for
any finder’s, broker’s or agent’s fees or commissions or similar compensation in
connection with the transactions contemplated hereby.

(f)            Litigation and Compliance with Governmental Rules.  There are no
current actions, suits, proceedings, arbitrations or investigations pending or,
to the knowledge of the Trustee, threatened against the Trust.  The Trust is not
subject to any court or administrative judgment, order, or decree which would
reasonably be anticipated to have a material adverse effect on the Trust’s right
to enter into the transaction contemplated by this Agreement.

(g)           Opinion of Financial Advisor.  The financial consulting firm of
Duff & Phelps, LLC has delivered to Trustee its opinion dated as of the Closing
Date to the effect that (i) the Purchase Price to be paid by the Trustee for the
Shares is not in excess of fair market value for the purposes of Section 3(18)
of ERISA; (ii) the interest rate payable under the ESOP Loan is not in excess of
a reasonable rate of interest; (iii) the terms of the ESOP Loan are at least as
favorable to the ESOP as would be the terms of a comparable extension of credit
resulting from arm’s length negotiations between independent parties; and (iv)
the terms and conditions of the transactions which are to occur pursuant to this
Agreement and the Merger Agreement are fair and reasonable to the Trustee from a
financial point of view.

(h)           Satisfaction as to Prudence.  The Trustee is satisfied in its sole
discretion that the purchase of the Shares contemplated hereunder is prudent and
in the best interest of ESOP participants and beneficiaries.

SECTION
6.                                                                               
COVENANTS OF THE PARTIES.

(a)           Covenants of the Company.  The Company hereby covenants and agrees
with the Trustee as follows:

4


--------------------------------------------------------------------------------


 

(1)           Maintenance of Company.  The Company will take all actions within
its power to preserve its existence.

(2)           Maintenance of ESOP.  Subject to the right of the Company to amend
or terminate the ESOP in accordance with the terms of the ESOP, the Company will
take all actions within its power to preserve the existence of the ESOP and of
the Trust and to maintain their tax-qualified status under Sections 401(a) and
501(a), respectively, of the Code.  The Company shall administer, or cause to be
administered, the ESOP in material compliance with (a) the Code and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), as applicable to
the ESOP and this Agreement, and (b) all other laws and regulations applicable
to the ESOP and the Trust.

(3)           Contributions to the ESOP.  The Company shall make contributions
to the ESOP and/or declare and pay dividends/distributions on the Shares held by
the ESOP in amounts which are sufficient to enable the Trustee to pay all
interest and principal, when due, on the ESOP Loan; provided, however, that if
(i) the Company terminates the ESOP or (ii) all or substantially all of either
the Shares or the Company’s assets are sold or otherwise transferred after
consummation of the Merger, the Company’s obligations under this Section 6(a)(3)
shall cease prospectively.

(4)           ESOP Plan Qualification.  The Company will apply for a favorable
determination letter with respect to the matters referenced in Section 4(f) and
shall make such amendments as the IRS requests within the remedial amendment
period allowed by Section 401(b) of the Code and the regulations thereunder;
provided that no such amendments shall have a material adverse effect on the
transactions contemplated hereby.  In addition, the Company will file with the
IRS any amendments to the ESOP that are required with respect to the ESOP and
any other amendments to the ESOP which should be so filed within the time
prescribed by law for obtaining an effective date for the amendments that is
retroactive to the earliest date allowed by the IRS.

(5)           Expenses.  The Company will pay the reasonable expenses of the
Trustee and the Trust (including, without limitation, the fees of its legal and
financial advisors) which are incurred (i) in connection with the authorization,
preparation, execution, performance, negotiation and/or review of this Agreement
and the documents ancillary thereto or (ii) in the performance of the Trustee’s
duties under and with respect to the Trust and the ESOP following the Closing.

(6)           Post-Merger.  After the consummation of the Merger the Company
will, from time to time, contribute sufficient shares to the Trust to insure
that the Trust owns at least 51% both as to value and voting of the Company’s
total equity on a fully-diluted basis; provided, that the provisions of this
clause 6 shall no longer be applicable in the event that the Trust’s ownership
of the Company’s total equity on a fully-diluted basis at any time drops below
51% as a result of any of the following events: (i) an equity offering subject
to Article IV of the Investor Rights Agreement, dated as of the date hereof (the
“Investor Rights Agreement”), by and among the Company, EGI-TRB, L.L.C. and the
ESOP (A) in which the ESOP fails to purchase its pro rata share of the offered
securities notwithstanding the Company having made available to the ESOP for

5


--------------------------------------------------------------------------------


 

the purchase of such securities “Additional Financing” (as defined in Section
4.4 of the Investor Rights Agreement), (ii) a Qualified Public Offering (as
defined in the Investor Rights Agreement) or (iii) a Sale of the Company (as
defined in the Investor Rights Agreement).  For purposes of this Agreement, the
Company’s total equity on a fully diluted basis shall mean all equity of the
Company whether evidenced by issued and outstanding shares of capital stock,
shares of capital stock issuable under options, warrants or convertible
securities or equity value in the Company evidenced by stock appreciate rights,
shares of phantom stock or other similar instruments.

(7)           Financial Statements, Reports and Documents.  The Company shall
deliver to the Trustee the materials described in Article VI of the Investor
Rights Agreement by and among the Tribune Company, EGI-TRB, L.L.C. and GreatBanc
Trust Company as trustee of the Tribune Employee Stock Ownership Trust.

(b)           Covenants of the ESOP Trustee.  The Trustee hereby covenants and
agrees with the Company, on behalf of the Trust, that it will not tender any of
the Shares into the Stock Repurchase.

SECTION
7.                                                                               
TRANSFER OF SHARES.

(a)           The Trustee acknowledges that the Shares shall not be registered
under the 1933 Act, or under applicable state securities laws, and they will be
transferable only pursuant to: (i) a public offering registered under the 1933
Act; (ii) Rule 144 or Rule 144A of the Securities and Exchange Commission (or
any similar rule in force) if that rule is available after the applicable
holding period; or (iii) any other legally available means of transfer, if the
transferor provides the Company with a legal opinion from such transferor’s
legal counsel that is satisfactory to the Company’s legal counsel.

(b)           The certificates for the Shares will be imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM
THOSE LAWS THAT LIMITS THE DISPOSITION AND THE TRANSFER OF THE SECURITIES. 
THEREFORE, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THOSE
TRANSFER LIMITATIONS.  THE SECURITIES MAY NOT BE TRANSFERRED UNLESS, IN THE
OPINION OF COUNSEL TO THE COMPANY, REGISTRATION UNDER THE ACT OR APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED OR UNLESS THE SECURITIES ARE SO
REGISTERED.  THIS CERTIFICATE AND THE SECURITIES REPRESENTED HEREBY ARE SUBJECT
TO RESTRICTIONS ON TRANSFER IMPOSED BY AN INVESTOR RIGHTS AGREEMENT DATED AS OF
April 1, 2007 BY AND AMONG TRIBUNE COMPANY, EGI-TRB, L.L.C. AND GREATBANC TRUST
COMPANY, AS TRUSTEE.  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE
TRANSFERABLE ONLY UPON COMPLIANCE WITH THE TERMS OF THE

6


--------------------------------------------------------------------------------


 

TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN, WHICH RESTRICTS THE TRANSFER OF SUCH
SHARES IN THE MANNER DESCRIBED THEREIN, A COPY OF SAID PLAN BEING ON FILE IN THE
OFFICE OF THE COMPANY.”

SECTION
8.                                                                               
CLOSING DELIVERIES

(a)           By the Trustee.  At the Closing, the Trustee shall deliver to the
Company the ESOP Note in payment for the Shares, as provided in and subject to
the provisions of Section 2 above.

(b)           By the Company.  At the Closing, the Shares shall be credited,
free and clear of any encumbrances, to a securities account of the Trustee for
the benefit of the Purchaser.  The Company shall deliver to the Trustee a
certificate, dated as of the Closing Date and signed by the Secretary of the
Company, certifying (i) resolutions of the Board of Directors of the Company
authorizing the Company to enter into this Agreement and the related
agreement(s) contemplated herein and to consummate the transactions and perform
its obligations hereunder and thereunder, and (ii) as to the incumbency and
specimen signatures of each officer of the Company executing this Agreement and
any other agreement or document contemplated herein.  The Company shall also
deliver to the Trustee a registration rights agreement of even date, signed by
the Company, in favor of the Trustee (on behalf of the Trust).

(c)           By the Trustee and the Company.  At the Closing, the Trustee and
the Company shall sign and deliver to each other copies of the ESOP Loan
Agreement and the ESOP Pledge Agreement.

SECTION
9.                                                                               
NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

None of the representation and warranties in this Agreement or any instrument
delivered pursuant to this Agreement shall survive the Closing.

SECTION
10.                                                                         
SEVERABILITY.

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision under this
Agreement.

SECTION
11.                                                                         
ASSIGNMENT, SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.  No party shall
assign any of its rights or obligations hereunder without the prior written
consent of the other party, except that the Trustee may assign its rights and
obligations hereunder without consent to any successor trustee or trustees of
the Trust or any successor Trust of the ESOP.

SECTION
12.                                                                         
GENERAL

(a)           Execution of Counterparts.  For the convenience of the parties,
this Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same document.

7


--------------------------------------------------------------------------------


 

(b)           Notices.  All notices which are required or may be given pursuant
to the terms of this Agreement shall be in writing and shall be sufficient in
all respects if delivered personally or by registered or certified mail, postage
prepaid, or facsimile as follows:

If to the Company:                                                        
Tribune Company
435 North Michigan Avenue
Chicago, IL  60611
Attn:  c/o Crane H. Kenney
Senior Vice President, General Counsel & Secretary
Tel:  (312) 222-2491
Fax:  (312) 222-4206

Copies
to:                                                                                                     
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, IL  60606
Attn: Paul Compernolle and
William W. Merten
Tel:  (312) 984-7647
Fax:  (312) 984-7700

                                                                                                                                                           
Wachtell, Lipton, Rosen & Katz
51 West 52 Street
New York, NY  10019
Attn:  Steven A. Rosenblum
and Peter E. Devine
Tel: (212) 403-1221 and (212) 403-1179
Fax: (212) 403-1179

If to the Trust
to:                                                                 Tribune
Employee Stock Ownership Trust
c/o GreatBanc Trust Company, Trustee
1301 West 22nd Street, Suite 702
Oak Brook, IL  60523
Attn:  Marilyn Marchetti and Danielle Montesano
Tel:  (630) 572-5121 and (630) 572-5120
Fax:  (630) 571-0599

Copies
to:                                                                                                     
K & L Gates
535 Smithfield Street
Pittsburgh, PA  15222-2312
Attn:  Charles R. Smith, Esq.
Tel:  (412) 355-6536
Fax:  (412) 355-6501

(c)           Governing Law. This Agreement shall be governed by and construed
in accordance with ERISA, the Code and, to the extent not preempted by Federal
law, the laws of the State of Delaware.  Whenever possible, each provision of
this Agreement shall be construed and interpreted in such manner as to be
effective and valid under ERISA and the Code, and the

8


--------------------------------------------------------------------------------


 

regulations issued thereunder, but if any provision of this Agreement shall be
prohibited or invalid under such statutes or regulations, such provision shall
be unenforceable and ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

(d)           Amendments, Waivers, Discharges, etc.  This Agreement may not be
amended or modified except by a writing signed by all parties to be bound by the
amendment or modification.  The failure of a party to enforce any provision of
this Agreement shall not be deemed a waiver by such party of any other provision
or subsequent breach of the same or any other obligation hereunder.

(e)           Entire Agreement.  Other than the provisions of the Trustee’s
Engagement Agreement dated February 26, 2007 with the Company (the “Trustee’s
Engagement Letter”), this Agreement contains all the terms agreed upon by the
parties with respect to the purchase and sale of the Shares and, except as to
the Trustee’s Engagement Letter, it supersedes all prior agreements,
arrangements, or understandings, whether oral or written, with respect to the
purchase and sale of the Shares.

(f)            Action as Trustee.  The Trustee has signed and delivered this
Agreement solely as trustee of the ESOP, and not in its individual or corporate
capacity.  The performance of this Agreement by the Trustee, and all duties,
obligations, and liabilities of the Trustee under this Agreement, will be
undertaken by the Trustee only in its capacity as the trustee of the ESOP.  The
Trustee does not undertake any individual or corporate liability or obligation
by virtue of the signing and delivery of this Agreement or by reason of the
representations, warranties, and covenants contained in this Agreement.

[Remainder of page intentionally left blank.]

[Signature pages to follow.]

 

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.

The Trust:

GreatBanc Trust Company, not in its
individual or corporate capacity, but
solely as Trustee of Tribune Employee
Stock Ownership Plan

 

 

 

 

 

 

 

 

By:

/s/ Marilyn H. Marchetti

 

 

Marilyn H. Marchetti

 

 

 

 

Its:

Senior Vice President

 

 

 

 

Tribune Company:

 

 

 

By:

/s/ Dennis J. FitzSimons

 

 

Dennis J. FitzSimons

 

Its:  

Chairman, President and Chief
Executive Officer

 

 

 

 

 

Signature Page to ESOP Purchase Agreement

 


--------------------------------------------------------------------------------